court in the first instance.   See NRS 34.724(2)(b); NRS 34.738(1). 1
                Accordingly, we
                           ORDER the petition DENIED.




                                                                            J.
                                                 Pickering




                cc: Ian Armese Woods
                      Attorney General/Carson City
                      Eighth District Court Clerk




                      'We express no opinion as to whether petitioner could meet the
                procedural requirements of NRS chapter 34.




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A